The Chancellor.
I think the defendants failed in this case in proving the defence set up in their answer. The substance of the defence is that the only consideration for the bond and mortgage was an illegal agreement, in restraint of trade1,’ and that such agreement being void as against public policy there was in fact no consideration whatever for the bond and mortgage. Upon such an answer, if the defendants fail in proving that the $100,000 bond was the sole consideration, I do not think they are at liberty to insist that their proofs make out a defence of a different character | to wit, that the bond and mortgage were void because they were given in part to carry into effect an agreement which was against public policy. Independent of this formal objection to the manner in which that question is brought before the court in this ease, however, I think there was no illegality or want of consideration ; and that the principles upon which certain agreements in restraint of trade are held to be void, as being against public policy, do not apply to such a case as this was.
It is perfectly well settled that a man engaged in a particular trade or business may agree to relinquish the same to another ; and he may lawfully covenant not to carry on the same trade or business in such a manner as materially to interfere with the business or profits of the one to whom he has sold out. (Nobles v. Bates, 7 Cow. Rep. 307. Perkins v. Lyman, 9 Mass. Rep. 522. Hayward v. Young, 2 Chit. Rep. 407. Davis v. Mason, 5 Term Rep. 118. Mitchell v. Reynolds, 1 P. Wms. Rep. 181.) In delivering the opinion of the supreme court, in the case of Chappel v. Brockway, (21 Wend. Rep. 159,) Mr. Justice Bronton states the true reason why contracts in general retraint of trade are repudiated as contrary to public policy ; which is that they deprive the public of the enterprise and skill of one of the parties, and injure him, without any corresponding benefit to the party contracting for such restriction. The contract injures one party without benefitting the other.
But in the case under consideration it is very evident the *124parties contracted upon the basis that the parties to whom the $100,000 bond was given had purchased out the share or interest of Jarvis & Tremain in the secret, which before belonged to the copartnership, of converting cast iron into malleable iron by some process which was known only to themselves. And the business which the agreement intended to restrain the mortgagees from carrying on, was that of converting cast iron into malleable, as it had previously been done by the copartnership, by means of this secret process. But to carry into efféct the intention of the parties without disclosing the secret to the world, the language of the bond necessarily must be made general. Such an agreement was upheld by Sir John Leach in the case of Bryson v. Whitehead, (1 Sim. if Stu. Rep. 74.) And a specific performance of the agreement was there decreed, although it contained a general restriction, as in this case, that the complainant would not carry on the business in which the secret was used; and that the complainant would also procure another person to enter into a similar engagement with the defendant. His honor in that case says, <£ Although the policy of the law will not permit a general restraint of trade, yet a trader may sell a secret of business and restrain himself generally from using that secret.”
Here it does not distinctly appear what the real consideration of the $2,000 bond and mortgage was, or how the defendant Gunn was to be benefitted by the dissolution of the copartnership which had been previously carried on by means of this secret. But enough appears to show that the giving of the $100,000 bond was not the only consideration, if indeed it formed any part of the consideration of the bond and mortgage. The condition of the bond and mortgage to Gunn & Trimble recites that the copartnership in which Jarvis & Tremain had been interested, with Trimble & Adams, had been dissolved by mutual consent j by reason and in consideration whereof, Trimble & Gunn had secured them the $2,000. It may therefore be fairly inferred that the relinquishment of the interest of the mortgagees in the good will of the business which was carried *125on by means of this secret process, was the true consideration for which the bond and mortgage was given; and that by some arrangement between Gunn & Trimble, the former was to be thereafter substituted in the place of Jarvis & Tremain in the carrying on of the business, by means of the secret, either at the same place or elsewhere. It is not necessary, however, for the complainants to show what the real consideration of the bond and mortgage was. For as they upon their face import a good consideration, the defendants hold the affirmative of showing that they were given without any valid consideration.
Assuming then that the relinquishment of the interest of the mortgagees in this business, and in the secret which constituted a part of that interest, to Trimble & Gunn, to have formed a material part of the consideration of the bond and mortgage, I think the agreement of the mortgagees that they would give to Trimble & Gunn the full benefit of the secret which they had purchased, by refraining from engaging in the business themselves or as the agents or workmen of others, and by keeping the secret by which the business was carried on from the knowledge of others, did not vitiate the bond and mortgage ; even if a stipulation to give the $100,000 bond formed a part of the same agreement. For, as I have before observed, the object of the parties was not to restrain trade, but to insure to the purchasers of an interest in the secret the full benefit of their purchase. And this could not be done by restricting Jarvis & Tremain from carrying on the particular business, in which the secret process was used, within certain specified limits merely. For if the secret was valuable, the purchasers thereof were interested in controlling its use at other places than that in which they should think proper to carry on the business in person. And though they could not carry on the business themselves in every part of the state, they could sell out their secret to others and give to the purchasers thereof the right to use it within particular limits. This, however, could not be done with the same profit to themselves if the restriction upon Jarvis & Tremain was *126limited to a particular locality. The agreement therefore was not one which imposed an onerous restriction upon Jarvis & Tremain that was of no benefit to the other parties.
Having arrived at the conclusion that the agreement, on the part of Jarvis & Tremain, to keep the secret and not to use it in the business of converting cast iron into malleable iron without the consent of Trimble & Gunn, was a valid agreement, it is not necessary to consider the question upon which the assistant vice chancellor has placed his decision. It will be seen, however, by a reference to the case of Bunn v. Guy, as reported by Mr. Smith, that Lord Ellenborough takes that ground distinctly ; although it is not stated in the report of that case by East. His lordship, at the conclusion of the argument, said, “ Here is a bond for the payment of money, and unless the consideration is bad by statute, the bond is good if any part of the consideration is good.” (See 1 Smith’s Rep. 11.) A similar opinion was expressed by him in the case of Newman v. Newman, (4 Maule & Sel. Rep. 70. See also Pigot’s case, 11 Coke, Thomas & Fraser’s ed., 27, b. and the cases cited in note C.)
The conclusion at which I have come in this case is, that the bond and mortgage were founded upon a good and sufficient consideration, and .that the appellants had no valid defence to this bill of foreclosure. The decree appealed from must therefore be affirmed with costs.